Wall, J. This was assumpsit to recover a balance alleged to be due for labor and materials in the building of a house. The contract price was $4,100 upon which $3,500 had been paid. Certain extras had also been paid for. The defense was that the work had not been done and materials furnished according to the specifications and for default in this respect the jury made an allowance of $100. The verdict was for $500 upon which judgment was rendered and the case comes here upon defendant’s appeal. There was considerable conflict in the evidence and as is not unusual there was a wide range in the estimates of the various witnesses as to the damages caused by the supposed imperfections in work and materials. Appellant was frequently present while the building was in progress and made some objections. Some of the matters thus objected to were corrected. Some of them, as the evidence tends to show, were waived and some of them appellant was not willing to have amended by the servants of the appellees. Before the house was completed appellant occupied it and while not entirely satisfied with the job he appropriated it to his own use. After a careful reading of the evidence we are impressed with the belief that the jury reached a very fair conclusion and that their verdict is substantially just to both parties. The alleged errors in the admission of evidence are unimportant, and while the instructions may be subject to some criticism we are of opinion the appellant was not prejudiced by the matters complained of therein. No useful purpose would be subserved by another trial and the judgment will be affirmed. Judgment affirmed.